FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 14, 2022

                                      No. 04-22-00621-CV

                                       Donald LEMPAR,
                                          Appellant

                                                v.

                Patrick BALLANTYNE, Cynthia Orr, Goldstein & Orr, PLLC,
                                    Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CI05174
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
       On October 11, 2022, we ordered appellant, Donald Lempar, to provide a reasonable
explanation for filing a late notice of appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.
1997). Appellant timely responded to our order, stating that the error was due to technical
problems with the Texas electronic filing system. The explanation is reasonable. See Garcia v.
Kastner Farms, Inc., 774 S.W.2d 668, 670 (Tex. 1989) (“[A]ny plausible statement of
circumstances indicating that failure to file . . . was not deliberate or intentional, but was the
result of inadvertence, mistake, or mischance, [would] be accepted as a reasonable
explanation.”); see also Dimotsis v. State Farm Lloyds, 966 S.W.2d 657, 657 (Tex. App.—San
Antonio 1998, no pet.).

       We, therefore, grant appellant’s motion for extension of time to file the notice of appeal.
Appellant’s brief is due on or before October 31, 2022.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2022.

                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court